Citation Nr: 1311886	
Decision Date: 04/10/13    Archive Date: 04/19/13

DOCKET NO.  10-43-937	)	DATE
	)
	)


THE ISSUE

Whether the June 22, 2007 Board of Veterans' Appeals (Board) decision denying an effective date prior to May 30, 2003 for the award of a 10 percent evaluation for the right thumb fracture residuals should be revised or reversed on the grounds of clear and unmistakable error (CUE).  


REPRESENTATION

Moving party represented by:  Colorado Division of Veterans Affairs


APPEARANCE AT ORAL ARGUMENT

The Moving Party


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION


The Moving Party, the Veteran, had active service from October 1970 to October 1972.  

This matter is currently before the Board on the Moving Party's May 2009 motion for revision or reversal on the grounds of CUE in the June 22, 2007 Board decision denying an effective date prior to May 30, 2003 for the award of a 10 percent evaluation for the right thumb fracture residuals.  In December 2011, the Moving Party was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record.  


FINDINGS OF FACT

1.  On June 22, 2007, the Board denied an effective date prior to May 30, 2003 for the award of a 10 percent evaluation for the right thumb fracture residuals.  The Moving Party was provided with a copy of the decision.  He did not appeal the adverse decision to the United States Court of Appeals for Veterans Claims (Court) and it is therefore final.  

2.  The Moving Party has advanced no specific claim of CUE in the June 22, 2007 Board decision. 


CONCLUSION OF LAW

The issue of whether the June 22, 2007, Board decision denying an effective date prior to May 30, 2003 for the award of a 10 percent evaluation for the right thumb fracture residuals should be revised or reversed on the grounds of CUE is dismissed with no prejudice to refiling.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced the Department of Veterans Affairs' (VA) duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

The Court has directed that the VCAA does not apply to motions for revision or reversal based on CUE.  Hines v. Principi, 18 Vet. App. 227, 235 (2004); Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).  See also 38 C.F.R. § 20.1411 (obligations imposed by other statutes listed are not applicable to motions to revise or reverse Board decisions).  The Court has clarified that CUE motions are not conventional appeals, but rather are requests for revision of previous decisions.  A claim based on CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Moreover, that litigant has the burden of establishing CUE on the basis of the evidence then of record.  Livesay, 15 Vet. App. at 178-179.  In November 2010, the Moving Party was informed in writing of the law and regulations governing the standard of CUE.  

II.  Clear and Unmistakable Error

A prior final Board decision must be reversed or revised where evidence establishes that there is CUE in the prior final decision.  38 U.S.C.A. §§ 5109A, 7111; 
38 C.F.R. §§ 20.1400-20.1411.  All final Board decisions are subject to revision on the basis of CUE except for those decisions which have been appealed to and decided by the Court and decisions on issues which have subsequently been decided by the Court.  38 C.F.R. § 20.1400.  

Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice.  38 C.F.R. Part 20 (2012).  Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Review for CUE in a prior Board decision must be based on the record and the law that existed when that decision was made.  To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  A disagreement as to how the facts were weighed or evaluated may not be the basis of a claim of CUE.  38 U.S.C.A. § 7111(West 2002); 38 C.F.R. § 20.1403 (2012).  

A Motion to Revise a Board decision must set forth clearly and specifically the alleged CUE of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy the requirement of the previous sentence. Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling under this subpart.  38 CFR § 20.1404 (2012).   

In addressing the requirement of specificity in claims of CUE, the Court has clarified that: 

In contrast, it is harder in the context of CUE motions to define what amounts to a sympathetic reading because broadly reading CUE motions is a double edged sword.  While a broad reading can lead to faster adjudication of CUE theories and can expedite receipt of benefits if the motion is successful, it also has the potential to have broad res judicata effects as to motions that are denied.  See Bingham v. Nicholson, 421 F.3d 1346, 1349 (Fed.Cir.2005) (holding that a Board decision is final as to all theories of entitlement before the Board, not just those actually considered and rejected).  Hence, the Court must consider the potential prejudice that would be caused to claimants if the Secretary "sympathetically" reads a theory into a CUE motion and then proceeds to issue a decision rejecting that theory so as to preclude any further attempts at revision.  Arguably, CUE theories are more likely to be successful when the claimant (self-represented or with representation) clearly intends to raise it and marshals all the facts, law, and potential arguments in support of it than when the Secretary attempts to construct a theory from a cryptic statement or fleeting reference in a pleading.  Hence, the Court must be sensitive to the proper line between allegations that are rough but recognizable and those that lack the necessary specificity.  

Certainly, a sympathetic reading of a CUE motion can fill in details where the theory is not fully fleshed out, but it cannot supply a theory that is absent.  Accordingly, the Court concludes that Andrews does not shift the burden onto the Secretary to imagine ways in which the original decision might be defective.  Rather a sympathetic reading of a CUE motion requires the Secretary to fill in omissions and gaps that an unsophisticated claimant may leave in describing his or her specific dispute of error with the underlying decision.  See Canady v. Nicholson, 20 Vet. App. 393, 402 (2006) (noting that manifestly changed outcome might be "obvious from the context of the pleadings" or "inferred from a sympathetic reading").  For example, the Secretary may be required to infer the appropriate authority based upon a claimant's description of the factual basis of his CUE motion or to review the record for appropriate evidence where the appellant cites to a narrow authority that pertains only to one specific theory of Board error.  However, if the pleading could encompass numerous theories that may be raised by the record, the Secretary is not required either to adjudicate them all or to decide which ones have the most merit.  In that circumstance, a CUE motion is properly dismissed without prejudice.  See 38 C.F.R. § 20.1404(b) (stating that the Board must dismiss without prejudice when the Board determines that a CUE claim lacks the requisite pleading specificity); see also Canady, 20 Vet.App. at 400 (noting that a request for revision that fails to comply with the pleading requirements of 38 C.F.R. § 20.1404(b) "shall be dismissed without prejudice to refiling").  In saying this, the Court is not trying to establish a bright-line rule.  Mechanical rules are easily misapplied to unsophisticated pro se pleadings.  Rather the Court recognizes that the difficult task of sympathetically reading CUE motions must apply common sense to balance reasonable assistance to Veterans against undue burdens on the Secretary and the negative consequences of sympathetically raising weak CUE arguments only to deny them.  

Acciola v. Peake, 22 Vet. App. 320, 326-327 (2008).  

In its June 22, 2007 decision, the Board concluded that "the criteria for an effective date prior to May 30, 2003 for the award of a 10 percent rating for residuals of right thumb fracture have not been met."  The Board directed that "the claim for an earlier effective date for the restoration of the 10 percent rating for residuals of fracture of the right thumb retroactive to October 1, 1979 is denied."  
In his May 2009 written statement which VA found to be a Motion to Revise the Board's June 22, 2007 decision, the Moving Party stated:

Re-evaluate my back payments of disability on the basis of a Clear and Unmistakable error (CUE) with the BVA.  

At the December 2011 videoconference before the undersigned Veterans Law Judge, neither the Moving Party nor his representative presented testimony or argument as to any CUE in the June 22, 2007 Board decision.  Indeed, his testimony pertained to a discussion of his inservice and to prior VA rating decisions.  

In reviewing the Moving Party's May 2009 written statement and his testimony at the December 2011 videoconference hearing, the Board is unable to ascertain the specific nature of the Veteran's CUE claim.  The Moving Party identifies no specific error in the Board's June 22, 2007 denial of an effective date prior to May 30, 2003 for the award of a 10 percent evaluation for his right thumb fracture residuals.  The Moving Party appears to advance solely that he is entitled to retroactive payment of VA disability compensation.  Given that the Veteran's pleading could encompass any number of theories that may be raised by the record but does not specifically identify an error or errors in the Board's June 22, 2007 decision, the Board concludes that the Moving Party's Motion to Revise the Board's June 22, 2007 decision lacks the necessary specificity as required by the above cited authorities.  Therefore, it must be dismissed without prejudice to refiling.  



ORDER

The issue of whether the June 22, 2007 Board decision denying an effective date prior to May 30, 2003 for the award of a 10 percent evaluation for the 
right thumb fracture residuals should be revised or reversed on the grounds of CUE is dismissed with no prejudice to refiling. 



                       ____________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



